 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

                                                     ***
 3
      Brian Best,
 4
                                             Plaintiff,
 5           v.                                                   3:18-cv-00554-RCJ-WGC

      Meredith Beresford, et al.                                            ORDER
 6
                                         Defendants.
 7

 8          On April 2, 2019, the Court issued an order (ECF No. 8) dismissing the Plaintiff’s causes

 9   of action while granting the Plaintiff leave to amend his complaint to remedy (if possible) some

10   claims: the Fourth Amendment claims against Defendant Beresford inasmuch as the claims are not

11   barred by absolute immunity, the witness tampering claim against Defendant Hatley, the abuse of

12   process claim, and the negligence claim. The Court stated that the Plaintiff was to file an amended

13   complaint within thirty days of the April 2, 2019 order using the form Section 1983 complaint that

14   this Court mailed to him. To date, the Plaintiff has not filed an amended complaint using the form

15   provided to him or otherwise. Once the Plaintiff has an operative complaint, the Court will address

16   his contentions raised in his motions (ECF Nos. 6, 7, 10) after the Defendants are provided an

17   opportunity to respond. If the Plaintiff fails to file an amended complaint within thirty days of the

18   entry of this instant order, then the Court may dismiss the case, in its entirety, with prejudice for

19   want of prosecution. Link v. Wabash R. Co., 370 U.S. 626, 629 (1962) (“The authority of a federal

20   trial court to dismiss a plaintiff’s action with prejudice because of his failure to prosecute cannot

21   seriously be doubted.”).

22   ///

23   ///

24   ///

                                                   1 of 2
 1                                              Conclusion

 2          IT IS HEREBY ORDERED that the Clerk is directed to RESEND the Plaintiff a form

 3   Section 1983 complaint. The complaint should be complete in and of itself without referring or

 4   incorporating by reference any previous complaint. Any allegations, parties, or requests for relief

 5   from a prior complaint that are not carried forward in the amended complaint will no longer be

 6   before the court. The Plaintiff must use the provided form and clearly title the amended pleading

 7   as “AMENDED COMPLAINT.” If the Plaintiff fails to file an amended complaint within thirty

 8   days of this order, then the action may be dismissed with prejudice.

 9

10   Dated this 28th day of May 2019.

11

12                                                _________________________________
                                                          ROBERT C. JONES
13                                                     United States District Judge

14

15

16

17

18

19

20

21

22

23

24

                                                  2 of 2
